      Case 7:08-cv-00064 Document 22 Filed on 12/07/18 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA               §
                                        §     CASE NO. 7:08-CV-064
 v.                                     §
                                        §     TRACT NO. RGV-RGC-1011
 1.65 ACRES OF LAND, MORE OR LESS,      §     (Expired Access Easement)
 SITUATED IN STARR COUNTY, TEXAS; §
 AND ARNULFO GUERRA, AT AL.             §
      ____________________________________________________________________

 UNITED STATES OF AMERICA                        §
                                                 §        CASE NO.     7:08-CV-248
 v.                                              §
                                                 §        TRACT NO. RGV-RGC-1011
 1.10 ACRES OF LAND, MORE OR LESS,               §                  RGV-RGC-1011E
 SITUATED IN STARR COUNTY, TEXAS;                §
 AND CONCEPTION GUERRA, ET AL.                   §


               UNITED STATES’ RESPONSE TO THE COURT’S ORDER
                        REQUESTING STATUS UPDATE

       COMES NOW the United States of America (“United States”), and files this response to

the District Court’s October 17, 2018 Order to inform the Court on the status of the case:

                              PROCEDURAL BACKGROUND

A.     Civil No. 7:08-cv-064 Proceedings

       On February 8, 2008, the United States filed Civil No. 7:08-cv-064, condemning a

temporary (180-day) right-of-entry easement—identified as Tract RGV-RGC-1011—for the

border fence project. On March 14, 2008, the United States deposited $100.00 into the Court’s

registry as its estimated just compensation for this temporary easement. [Doc. No. 8, in Civil No.

7:08-cv-064]. Under the terms of this Court’s order, this easement began on March 25, 2008 and

expired on September 6, 2008. [Doc. No. 9, at 7, in Civil No. 7:08-cv-064]. At the time of taking,




                                            Page 1 of 4
       Case 7:08-cv-00064 Document 22 Filed on 12/07/18 in TXSD Page 2 of 4



the United States believed that Arnulfo Guerra. Jr. may have an interest in the land burdened by

the temporary right-of-entry easement. [Doc. No. 2-1, at 14, in Civil No. 7:08-cv-064].

         The United States filed two prior status reports. On October 15, 2012, the United States

filed a status report explaining that consolidation of this case (Civil No. 7:08-cv-064) with the

subsequent takings case (Civil No. 7:08-cv-248) was appropriate because both cases involved the

same landowner. [Doc. No. 14, in Civil No. 7:08-cv-064]. On August 30, 2013, the United States

filed a status report stating that it had not yet finalized its title commitment and policies in order

to file the ADT. [Doc. No. 16].

B.       Civil No. 7:08-cv-248 Proceedings

         On August 7, 2008, the United States filed Civil No. 7:08-cv-248, condemning (i) a fee

simple interest in 0.29 acres, more or less, identified as Tract RGV-RGC-1011; and (ii) a temporary

24-month right-of-way easement in 0.81 acres, more or less, identified as Tract RGV-RGC-1011E.

On July 2, 2008, the United States deposited $19,800.00 into the Court’s registry as its estimated

just compensation for Tracts RGV-RGC-1011 and RGV-RGC-1011E. 1 [Doc. No. 4, in Civil No.

7:08-cv-248]. At the time of taking, the United States believed that Arnulfo Guerra, Jr., among

others, owned these tracts. [Doc. No. 2-2, at 17, in Civil No. 7:08-cv-249].

         The United States filed two prior status reports in this case. On October 15, 2012, the

United States filed a status report explaining the need to consolidate this case (Civil No. 7:08-cv-

248) with Civil No. 7:08-cv-064 because the cases involve the same tracts of land and common

ownership. [Doc. No. 12, in Civil No. 7:08-cv-248]. The United States also explained that the issue




1
          See 40 U.S.C. § 3114(b) (“On filing the declaration of taking and depositing in the court, to the use of the
persons entitled to the compensation, the amount of the estimated compensation stated in the declaration—(1) title to
the estate or interest specified in the declaration vests in the Government; (2) the land is condemned and taken for the
use of the Government; and (3) the right to just compensation for the land vests in the persons entitled to the
compensation.”).


                                                      Page 2 of 4
      Case 7:08-cv-00064 Document 22 Filed on 12/07/18 in TXSD Page 3 of 4



of just compensation remained unresolved, and that an Amended Declaration of Taking (“ADT”)

needed to be filed to clarify the description and plat of the land taken. [Id.]. On August 29, 2013,

the United States filed a status report stating that it could not yet predict when the ADT would be

filed due to delays in obtaining the final surveys and title work for the subject property. [Doc. No.

13, in Civil No. 7:08-cv-248].

C.     Consolidation and Subsequent Proceedings

       On October 9, 2014, the United States filed its unopposed motion to consolidate Civil No.

7:08-cv-064 and Civil No. 7:08-cv-248 because these cases are related border fence actions

involving common tracts and common ownership. [Doc. No. 18]. 2 On November 25, 2014, this

Court granted the motion to consolidate the two cases under consolidated Civil No. 7:08-cv-064.

                                    ANTICIPATED NEXT STEPS

       The United States plans to take the following steps to resolve this case:

       (1)     File an Amended Declaration of Taking (“ADT”) and Amended Complaint in

Condemnation (“Amended Complaint”) in order to (a) clarify the description and plat of the land

acquired based on finalized surveys and title examination results; (b) clarify that the land taken did

not include water distribution and drainage systems; and (c) add as defendants any new parties

identified as having an interest.

       (2)     Resolve all outstanding issues with the landowners, including just compensation,

once title ownership has been confirmed via the ADT.

       (3)     The United States advises the Court that, in FY 2018, it expects to acquire

additional property from this landowner for the border fence project.




2
       All references to documents filed after October 9, 2014 refer to Consolidated Civil No. 7:08-cv-064.


                                                  Page 3 of 4
     Case 7:08-cv-00064 Document 22 Filed on 12/07/18 in TXSD Page 4 of 4



                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                               By: s/Christopher D. Pineda
                                                   CHRISTOPHER D. PINEDA
                                                   Assistant United States Attorney
                                                   S.D. Tex. No. 1055715
                                                   Texas Bar No. 24070420
                                                   600 E. Harrison Street, Suite 201
                                                   Brownsville, Texas 78520
                                                   Tel: (956) 548-2554
                                                   Fax: (956) 548-2776
                                                   Email: christopher.pineda@usdoj.gov


                               CERTIFICATE OF SERVICE

       I certify that on December 7, 2018, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, and that our office will send a copy of this document on

December 7 and/or 10, 2018 via regular mail to all parties who have made an appearance and/or

for whom the United States has contact information.

                                                      s/ Christopher D. Pineda
                                                      CHRISTOPHER D. PINEDA
                                                      Assistant United States Attorney




                                           Page 4 of 4
